Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/21 has been entered.

Claim Status:
Claims 1-20 are pending and under examination.
 
Withdrawn rejections
Applicant's amendments and arguments filed 8/5/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 19 recite: “wherein the active ingredient remains stable” and claim 13 recites: “wherein the active ingredient remains stable at room temperature for at least 7 months”. As noted in the interview summary filed 8/17/21, these limitations raise an indefiniteness issue. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear and one of ordinary skill in the art cannot determine what structure, material or act in the claim performs this function. Indeed, there are many ways to measure stability of an active ingredient and Bajaj et al. (Journal of Applied Pharmaceutical Science 2012;02(03):129-138) teaches on page 130: “Stability testing is termed as a complex process because of involvement of a variety of factors influencing the stability of a pharmaceutical product. These factors include stability of the active ingredient(s); interaction between active ingredients and excipients, manufacturing process followed, type of dosage form, container/closure system used for packaging and light, heat and moisture conditions encountered during shipment, storage and handling. In addition, 
This limitation is unclear because the limitation merely states a functional characteristic (remains stable) without providing any indication about how the functional characteristic is provided. Even claim 13 does not identify what was measured to be “stable”. Is it stable to degradation, crystallization, discoloration, precipitation, etc…and how was that determined? 
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what provides the functional characteristic to active in the composition. Although it is known in the art that there are multiple ways to provide increased stability to the active in the composition, it is unclear which of those ways are encompassed by the claim. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley, KL (US 20150374770).
With regard to instant claims 1 and 6, Crowley discloses an oral composition comprising a homogenous mixture of gelatin and THC/CBD and a solvent consisting of organic oils of orange and peppermint to make a troche [0021] wherein the active ingredient(s) remain inherently stable especially when what is meant by “remains stable” is not defined. (See also claims 1-3, 5, 7-9.) Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to 
With regard to instant claim 3, Crowley discloses that each troche contain 40 mg total cannabinoids and the troche dosage is 1.089 grams per troche [0021] which provides ~3.6% cannabinoids in the dosage form which falls within the claimed range of up to about 30%. 
With regard to instant claims 14 and 15, Crowley discloses that: “The embodiments of the present invention are useful for the treatment and prevention of a wide range of disorders, including, for example, inflammatory bowel disease (IBS), Crohn's disease (CD), irritable bowel syndrome (IBS), ulcerative colitis (UC), nausea, vomiting, anorexia, cachexia, all forms of pain (i.e. acute, chronic, neuropathic, etc.),…The actives used in the embodiments of the present invention affect the human physiology in positive ways including the improvement of the immune system, prevention or treatment of certain cancers, and reduction of inflammation. Those skilled .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 20120263785) and Coleman (US 20020160043) and Podczeck et al. (Pharmaceutical Capsules 2004 pages 49 and 50) and Atakan (Ther Adv Psychopharmacol 2012;2(6):241-254) and Wolfgang (WO 2007090393 English translation) and Morgan, J. (US 20150313868) and Gelatin Product Information SIGMA-  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    414
    665
    media_image1.png
    Greyscale

Claim interpretation: The limitation of “preferred intestinal dissolution” does not further limit the structure as this is merely a preference akin to being optional. 

Determination of the scope and content of the prior art
(MPEP 2141.01)

	With regard to instant claim 3, Rossi et al. teach examples with between 3% to 7% by weight THC [0106] which is within the range of up to 30% by weight. 
With regard to instant claim 4, Rossi et al. teach cannabinoid dosage forms (Abstract) with an oil that acts as a solvent or carrier for the cannabinoid. Various oils can be used effectively in the present invention including, but not limited to, vegetable oils, fish oils, or animal fats. Preferably, the oil is selected from the group consisting of: almond oil; babassu oil; borage oil; blackcurrant seed oil; canola oil; castor oil; coconut oil; corn oil; cottonseed oil; evening primrose oil; grape seed oil; groundnut oil; mustard seed oil; olive oil; palm oil; palm kernel oil; peanut oil; rapeseed oil; safflower oil; 
With regard to instant claim 5, at least the coconut oil taught in [0042] naturally contains medium chain triglycerides.
With regard to instant claims 7, 10 and 11, Rossi et al. teach that the composition can be formulated as a solid for use as a tablet or a sublingual dosage form [0041]. 
With regard to instant claim 8, Rossi et al. teach addition of pharmaceutically acceptable excipients [0041] such as antimicrobial agents, the mineral titanium dioxide and antioxidants [0045] such as α-tocopherol [0108, 0124] which is vitamin E. 
With regard to instant claims 14, 15 and 20, Rossi et al. teach that the compositions treat a variety of medical conditions [0002, 0004] such as pain, nausea, inflammation, anxiety ([0004-0005]), thereby treating a symptom of the disease, and teach that: “The method comprises providing to the subject a therapeutically effective amount of the composition or product of the invention in order to treat one or more medical conditions suitable for treatment by administration of a cannabinoid.” ([0021, 0078] and claim 62).  
With regard to instant claim 2, Gelatin Product Information teaches that gelatin can come from porcine, bovine and fish origins (page 3) and that the Bloom number ranges from 50 (low bloom) to 325 (high bloom) where the higher the Bloom number the stronger the gel (right column, page 1 of 3).
With regard to instant claim 12, Podczeck et al. teach that gelatin of very low (less than 5%) moisture content is too brittle for almost all practical purposes (page 49, 
	With regard to instant claim 12, Wolfgang teaches pharmaceutical preparations of microtablets having a cylindrical shape and diameter of 1-3 mm (claims 1, 4 and 5), thus reading on pellets, and a weight of 4-8 mg (claim 6) containing different pharmaceutical agents (claims 1 and 3) where the active ingredient can be an herbal extracts (page 2 of 8) and plant extracts such as hemp (page 3 of 8) which is a variety of Cannabis sativa plant. Wolfgang teaches that cylindrical molded body microtablets are well known (top of page 2 of 8). Wolfgang teaches that while it is not necessary to package the micro-tablets in capsules (middle of page 2 of 8), oral application is usually in a capsule (top of page 2 of 8). 
	With regard to instant claims 1, 6, 9, 13 and 19, Atakan teaches that THC and CBD are structurally similar and have some common but other different physiological effects (Figure 1; Table 1, page 246).
With regard to instant claims 1, 10 and 16-19, Coleman is directed to dissolvable and nondissolvable drug-containing dosage forms (Abstract; Figures 1A, 1B, 1C, 2A and 2B) comprising a gelatin binding agent (claims 1, 5 and 6) and a main cannabinoid drug such as THC (claims 1, 29 and 30) in the binding agent (claim 14) that is microencapsulated (claim 11) with matrix modifying/controlled release enteric polymers [0107], which provide gastro-resistance and preferential intestinal dissolution by forming a coating, that can be swallowed ([0145 and 0146]), hence oral, and gelatin is exemplified as the matrix material [0135]. Coleman is also directed to sublingual dosage forms [0063].  Coleman teaches that: “The ingredients are combined in a mixer a plurality of pellets [0134] given that there are no size restrictions on the pellet in dependent claims 7, 10 and 18. A pre-defined amount of cannabinoid is taught in Table 2 [0125]. Consequently, Coleman fairly suggests a gelatin dosage form with homogenously distributed amount of cannabinoids in the absence of a water-soluble solvent/alcohol that is gastro-resistant by way of a microencapsulating coating with the enteric polymers that provide the gastro-resistance in the form of pellets.
	With regard to instant claims 14 and 20, Coleman teaches treating a patient’s disease or condition [0142] including pain [0129] which is at least one symptom of a disease in a subject in need thereof. 
	With regard to instant claim 8, Coleman teaches adding binding agents, sweeteners, flavorings, buffers, and one or more therapeutic agents [0079-0087]. 
	With regard to instant claim 13, Morgan teaches cannabinoid formulations and methods of treatment (Abstract; claims 1, 7, 11 and 19) dissolving the active ingredients 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Rossi et al. is that Rossi et al. do not expressly teach an embodiment of a solvent consisting of at least one oil such as hemp oil. This deficiency in Rossi et al. is cured by the teachings of Rossi et al. and Morgan. 
2. The difference between the instant application and Rossi et al. is that Rossi et al. do not expressly teach bovine or fish gelatin at Bloom 100-240. This deficiency in Rossi et al. is cured by the teachings of Gelatin Product Information. 
3. The difference between the instant application and Rossi et al. is that Rossi et al. do not expressly teach a plurality of pellets where one portion comprises THC and another portion comprises CBD with the size, weight and moisture content instantly claimed and further having a coating on said pellets. This deficiency in Rossi et al. is cured by the teachings of Coleman, Podczeck et al., Atakan and Wolfgang.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Rossi et al. with a solvent consisting of at least one oil such as hemp oil, as suggested by Rossi et al. and Morgan, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Rossi et al. teach that any pharmaceutically acceptable solvent can be used [0039] and Rossie et al. teach that oil is a second solvent which is primarily a solvent or carrier for the cannabinoid [0038] and that the acid is preferably dissolved in the oil [0034]. The ordinary artisan readily understands that no first water miscible solvent is required since the oil solvent is sufficient to dissolve the cannabinoid and acid and any pharmaceutically acceptable solvent can be employed. Additionally, while Rossi et al. teach that glycerin/glycerol (a water miscible solvent) is a known component of such compositions [0045], the ordinary artisan is motivated to formulate the composition without glycerol because glycerol is the major cause of instability for the active THC component [0009]. Thus glycerol is not desired and the ordinary artisan would formulate the composition consisting of at least one oil with a reasonable expectation of success where the product without glycerin is more stable than the product with glycerin. See MPEP 2144.04(II). ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTION A. Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). Furthermore, the art of Morgan recognizes sesame oil, taught by Rossi et al., and hempseed oil as KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use bovine or fish gelatin at Bloom 100-240, as suggested by Gelatin Product Information, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because obviously the gelatin of Rossi et al. has a source and a Bloom number. So, while Rossi et al. is silent on the source and Bloom of the gelatin, Gelatin Product information teaches that gelatin is obtained from fish and bovine sources and that the Bloom number is a result effective variable where the higher the number the stronger the gel. Thus it would be obvious to optimize the Bloom number to 100-240 and it is merely judicious selection of known sources of gelatin from bovine or fish with a reasonable expectation of success in the absence of evidence to the contrary. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Rossi et al. as a plurality of pellets where one portion comprises THC and another portion comprises CBD with the size, weight and moisture content instantly claimed and further having a coating on said , as suggested by Coleman, Podczeck et al., Atakan and Wolfgang, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Rossi et al. teach making a sublingual dosage form embodiment and the ordinary artisan looking to practice that embodiment would find Coleman who teaches sublingual dosage forms of cannabinoids in the form of a plurality of pellets that can be polymer coated to provide a matrix modifying/controlled release of the active ingredients. The artisan would make the pellets with THC and CBD, separately or in combination with any of the other claimed cannanbinoids, because it is known that CBD has slightly different physiological effects as taught by Atakan and Rossi et al. [0005] thus making it desirable to have different populations of pellets of THC and pellets of CBD on hand to treat different conditions. Mixtures of THC and CBD are obvious because Coleman suggests mixtures of the cannabinoids (claim 30) and the ordinary artisan would reasonably expect at least an additive effect in combining the active agents. With respect to the size and weight limitations, Wolfgang teaches microtablets having a cylindrical shape and diameter of 1-3 mm (claims 1, 4 and 5), thus reading on pellets, and a weight of 4-8 mg (claim 6) containing different pharmaceutical agents (claims 1 and 3) where the active ingredient can be an herbal extracts (page 2 of 8) and plant extracts such as hemp (page 3 of 8) which is a variety of Cannabis sativa plant. Thus it would appear to be an obvious variation to produce a dosage form of this size and weight with a reasonable expectation of success. 
With respect to the moisture content, Podczeck et al. teach that it is desirable to have a moisture content of about 10% for maximum tensile strength which is within the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant's arguments that Rossi uses acids as solvents is noted but not persuasive because Rossi teach oil as the solvent/carrier [0042] and the acid is to improve the stability of the cannabinoid [0012] and the acid is not a solvent or co-solvent. Rossi teach that when an acid is dissolved in the oil no additional solvent is required [0034] thus another solvent like ethanol is not required. It is noted that the rejection is also directed to removing glycerin from the Marinol(R) product [0045] because of the deleterious effects of glycerin on the active agent as taught in [0009] of Rossi, thus producing a product with the cannabinoid, sesame oil as the only solvent and gelatin that is more stable than the product with glycerin. Thus Rossi does not teach away from the present formulations as alleged by Applicant. 

The rejection is maintained. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10555906. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a species of the instantly claimed genus of an oral composition comprising gelatin, oil and cannabinoid. The patent discloses a bovine or fish Bloom 100-240 gelatin matrix pellets comprising hemp oil or linseed oil with a homogenously distributed cannabinoid, such as THC and CBD, where the dosage form is gastro-resistant and has a preferential intestinal dissolution (claims 1-17 and 20). The pellet has the same size, weight and moisture content as instantly claimed (claim 14). The . 
The patent does not expressly teach wherein the active ingredient remains table at room temperature over 7 months. However, since the patent teaches the same components arranged in the same manner, then such functional limitations are inherent in the patented subject matter. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Response to Arguments:
Applicant requests that the rejection be held in abeyance until indication of allowable subject matter. Until that time the claims remain rejected.  

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613